i          i       i                                                                                   i         i        i




                                       MEMORANDUM OPINION

                                                No. 04-10-00104-CV

                                         IN RE Sheryl SACHTLEBEN

                                         Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Sandee Bryan Marion, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: February 24, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 11, 2010, relator Sheryl Sachtleben filed a petition for writ of mandamus and

a motion for emergency relief. The court has considered relator’s petition for writ of mandamus and

is of the opinion that relator is not entitled to the relief sought. See Brady v. Fourteenth Court of

Appeals, 795 S.W.2d 712, 714 (Tex. 1990). Accordingly, the petition for writ of mandamus and the

motion for emergency relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                   PER CURIAM




           1
        … In this proceeding, relator seeks the issuance of a writ of mandamus against Phillip Bennett, Guadalupe
County Democratic Chair, pursuant to section 273.061 of the Texas Election Code. See T EX . E LEC . C O D E . A N N . 273.061
(Vernon 2003).